United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 08-2842
                               ___________

Dewayne Hughes,                      *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Correctional Medical Services;       *
Larry Bowler, Dr., Maximum           * [UNPUBLISHED]
Security Unit, ADC; Roland           *
Anderson, Dr., Maximum Security      *
Unit, ADC; Robert Scott, Dr.,        *
Arkansas Department of Correction,   *
                                     *
             Appellees.              *
                                ___________

                          Submitted: October 14, 2009
                              Filed: October 21, 2009
                              ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
      Arkansas inmate Dewayne Hughes appeals following the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Having carefully
reviewed the record, see Roe v. Crawford, 514 F.3d 789, 793 (8th Cir.) (standard of
review), cert. denied, 129 S. Ct. 109 (2008), we find no basis--and Hughes has
provided none--for overturning the district court’s well-reasoned opinion.
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-